Opinion by
Greene, Chief Justice.
In endeavoring to get to an issue in the Court below, the plaintiffs, who are here defendants in error, filed an amended complaint. This complaint the defendant, who is here plaintiff in error, saw fit to answer without demurring. Issues of fact were made, and a trial had before the Judge. Findings of fact and. judgment, following in due course, were for plaintiff. In bringing their action, the plaintiffs sought to recover back an amount paid by them upon a contract to purchase what goes by the name of “ Soldiers’ Additional Homestead Scrip.” Their complaint in substance declares that defendant contracted to sell them, at an agreed price, certain Soldiers’ Additional Homestead Scrip, *129■ which was afterwards duly delivered, and for which the price agreed was paid, but which turned out to be forged and valueless. It is now urged in this Court, that the complaint does not state facts sufficient to constitute a cause of action, since it appears, on the face of it, that the contract set up attempted to effect a sale which could not be made without contravening public policy. By the phrase “ Soldiers’ Additional Homestead Scrip,” no other scrip can be understood than such as purports to carry a soldier’s right to make and perfect entries of land under Section 2306, and connected sections of the United States Revised Statutes. Equally clear it is, that, under those sections, the right to make such entries and take the benefit of them belongs to the soldier himself alone, and that it is against the plain intent and policy of Congress for any one to negotiate to transfer it.
For ordinary cases the rule is well settled, that no action can be maintained upon an agreement contrary to the policy of the law. This rule has exceptions. An exception occurs, where the contract has been entered into under circumstances of mistake or misrepresentation, or where the party plaintiff is decidedly the less to blame. Of such circumstances, a Court of Equity would take cognizance, and in a fit case grant relief.
Here, the complaint puts forward nothing but a supposed contract, an execution of it on plaintiff’s part, and a total failure of consideration on defendants’ — nothing, in fact, but what purports to be a mere legal cause of action. Possibly it might be amended, so as to show a state of affairs deserving of equitable redress; but as it stands, it lacks the facts essential to a good pleading.
Persuaded of this, we do not need to express an opinion upon questions arising out of anything later in the cause. The judgment of the District Court will be reversed, and the cause remanded to that Court, with directions to vacate all proceedings subsequent to the amended complaint and to dismiss the cause, unless the plaintiffs, within such reasonable time and upon such terms as that Court may fix, shall so amend their complaint as to show themselves prima facie entitled to recover.